
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


EMPLOYMENT AGREEMENT

        This Employment Agreement is made and entered into by and among SIMON
PROPERTY GROUP, Inc., a Delaware corporation (the "Parent"), SIMON PROPERTY
GROUP ADMINISTRATIVE SERVICES PARTNERSHIP, L.P., an indirect subsidiary of the
Parent (the "Company") and RICHARD S. SOKOLOV (the "Executive"), as of
January 1, 2007.

        WHEREAS, Executive serves as President and Chief Operating Officer of
Parent and its subsidiaries;

        WHEREAS, Parent, Company and Executive are parties to a certain
Employment Agreement dated March 26, 1996 and effective as of August 9, 1996, as
the same has been amended and supplemented ("Prior Agreement");

        WHEREAS, each of the Parent and the Company considers it essential to
its best interests and the best interests of Parent's stockholders to foster the
continued employment of Executive by the Parent and the Company;

        WHEREAS, Executive is willing so to continue his employment on the terms
hereinafter set forth in this agreement (the "Agreement"); and

        WHEREAS, Executive has agreed that from and after the date hereof, this
Agreement shall supersede in all respects the Prior Agreement and any other
agreements, arrangements or understandings relating to the subject matter
hereof.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:

ARTICLE I

EXECUTIVE REPRESENTATIONS

1.1Executive Representations and Agreement

(a)Executive agrees and acknowledges that as of the date hereof (i) this
Agreement shall supersede the Prior Agreement in all respects and (ii) except as
otherwise expressly provided in this Agreement, neither the Executive nor the
Parent, the Company or their affiliates shall have any further rights, claims or
obligations under any provisions of the Prior Agreement or any other existing
agreements, arrangements or understandings relating to the subject matter
hereof.

(b)Executive represents and warrants to the Parent and the Company, that to the
best of his knowledge, neither the execution nor delivery of this Agreement nor
the performance of his duties hereunder violates or will violate the provisions
of any other agreement to which he is a party or by which he is bound.

ARTICLE II

EMPLOYMENT, DUTIES AND RESPONSIBILITIES

2.1Employment.    During the term of Executive's employment hereunder, Executive
shall serve as the President and Chief Operating Officer of the Parent and
agrees to serve, if elected, for no additional compensation as a trustee or
director of the Parent and/or in the position of officer, trustee or director of
any subsidiary or affiliate of the Parent. Executive hereby accepts such
employment. Executive agrees to devote his full time and efforts to promote the
interests of the

1

--------------------------------------------------------------------------------



Parent and its affiliates. In addition, during the term of Executive's
employment hereunder, the Parent shall use its best efforts to nominate
Executive for election to, and to cause Executive to be elected to, the Board of
Directors of Parent (the "Board") and to the Executive Committee of the Board
and shall nominate Executive for re-election to the Board at each annual meeting
of the Parent's shareholders at which directors of the Parent are to be elected.

2.2Duties and Responsibilities.    During the term of Executive's employment
hereunder, Executive shall perform such duties and exercise such supervision and
authority over and with regard to the business of the Parent as are similar in
nature to those duties and services customarily associated with the position of
President and Chief Operating Officer, including authority, subject to the
oversight of the Chief Executive Officer of the Parent and the Board, with
respect to the day-to-day operations of the Parent, and development and
implementation of business strategies. In exercising such authority the
Executive shall routinely consult with, and report directly and only to, the
Chief Executive Officer of the Parent and the Board.

2.3Base of Operation.    Executive's principal base of operation for the
performance of his duties and responsibilities under this Agreement shall
initially be in Youngstown, Ohio; provided, however, that Executive shall
perform such duties and responsibilities not involving a permanent transfer of
his base of operation outside of Youngstown, Ohio at such other places as shall
from time to time be reasonably necessary to fulfill his obligations hereunder
and shall devote at least a majority of his business time to duties performed by
Executive at the Parent's corporate offices in Indianapolis, Indiana.

ARTICLE III

TERM, EFFECTIVENESS

3.1Term.    Unless earlier terminated pursuant to Article VI below, the term of
this Agreement (the "Term") shall commence as of the date hereof and shall
continue for a period of three (3) years and one month thereafter (January 31,
2010); provided, however, that the Term shall be automatically renewed for two
(2) successive twelve month periods unless either party hereto gives at least
90 days prior written notice to the other of its election not to so renew the
Term.

ARTICLE IV

COMPENSATION AND EXPENSES

4.1Salary, Bonuses and Benefits.    As compensation and consideration for the
performance by Executive of his obligations under this Agreement, Executive
shall be entitled to the following (subject, in each case, to the provisions of
ARTICLE VI hereof):

(a)Base Salary.    The Company shall pay Executive a base salary during the
Term, payable in accordance with the normal payment procedures of the Company,
at the rate of $782,000 per annum. The Parent and the Company agree to review
such compensation not less frequently than annually during the Term, which shall
in any event be subject to review and approval by the Compensation Committee of
the Board (the "Committee").

(b)Retirement, Welfare and Other Benefits.    Executive shall participate during
the Term in such pension, savings, profit sharing, life insurance, health,
disability and major medical insurance plans, and in such other employee benefit
plans and programs, for the benefit of the employees of the Parent and its
affiliates, as may be maintained from time to time during the Term, in each case
to the extent and in the manner available to other officers of the Parent and
subject to the terms and provisions of such plans or programs. In addition,
Executive will be afforded the same indemnity provisions regarding directors and
officers liability that the Parent provides to its other senior executive
officers and directors and Executive will be

2

--------------------------------------------------------------------------------



covered by any directors and officers liability policy generally in force for
the Parent's senior executive officers and directors.

(c)Equity Arrangements.

(i)Executive shall participate during each calendar year during the Term
commencing with fiscal year 2007, in the Parent's stock and performance
incentive plans (or such plans of the Parent's affiliates maintained for the
benefit of other officers of Parent) on the same basis as is made available to
other executives of the Parent and approved by the Committee. As of the date
hereof, 423,599 shares of restricted stock have been earned and awarded to
Executive pursuant to the 1998 Incentive Stock Plan of Simon Property
Group, L.P., as amended from time to time (the "Plan") but which remain subject
to the vesting requirements of the Plan. Of that amount, 41,769 have not yet
vested.

(d)Bonus Opportunity.    Executive shall participate during the Term in the
Parent's (or its affiliates') annual cash bonus plan for senior executives of
the Parent as in effect from time to time, with a target annual bonus for each
year during the Term equal to at least 75%, and a maximum bonus of not more than
150%, of Executive's base salary, and with the amount of any cash bonus to be
approved by the Committee.

(e)Vacation.    Executive shall be entitled to a reasonable paid vacation period
(but not necessarily consecutive vacation weeks) during the Term.

(f)Use of Aircraft.    To the extent reasonably practicable and feasible, the
Company shall make available to the Executive the use of a chartered aircraft to
transport to Executive to and from the Executive's home in Youngstown, Ohio and
the Company's corporate offices in Indianapolis, Indiana, and for other
incidental business related travel for Executive, all for the purpose of
facilitating the performance of Executive's duties hereunder.



4.2Expenses.    The Parent will reimburse, or will cause the Company to
reimburse, Executive for reasonable business-related expenses incurred by him in
connection with the performance of his duties hereunder during the Term,
subject, however, to the Parent's and the Company's policies relating to
business-related expenses as in effect from time to time during the Term.
Executive shall be responsible for any of Executive's housing expenses incurred
in connection with the performance of Executive's duties in Indianapolis,
Indiana.


ARTICLE V

EXCLUSIVITY, ETC.

5.1Exclusivity.    Executive agrees to perform his duties, responsibilities and
obligations hereunder efficiently and to the best of his ability. Executive
agrees that he will devote his entire working time, care and attention and best
efforts to such duties, responsibilities and obligations throughout the Term.
Executive also agrees that he will not engage in any other business activities,
whether charitable or pursued for gain, profit, other pecuniary advantage or
otherwise, that are competitive with the activities of the Parent or its
affiliates or that would adversely effect Executive's ability to perform his
duties hereunder. Executive agrees that all of his activities as an employee
and/or trustee or director of the Parent or its affiliates shall be in
conformity with all present and future policies, rules and regulations and
directions of the Parent and its affiliates not inconsistent with this
Agreement.

5.2Other Employment Business Ventures.    Executive agrees that for so long as
he is employed by the Parent, and for a period of one (1) year thereafter, he
will not, directly or indirectly, become an employee, shareholder, partner,
owner, officer, agent, director of, or otherwise associate with, any firm,
person, business enterprise or other entity which is engaged in or competitive
with, any

3

--------------------------------------------------------------------------------



business engaged in by the Parent or its affiliates. Notwithstanding the
foregoing, Executive may own, directly or indirectly, up to 5% of the
outstanding capital stock of any business having a class of capital stock which
is traded on any national stock exchange or in the over-the-counter market.

5.3Confidentiality; Non-solicitation.

(a)Executive agrees that he will not, at any time during or after the Term, make
use of or divulge to any other person, firm, business enterprise or other
entity, any trade or business secret, process, method or means, or any other
confidential information concerning the business or policies of the Parent or
its affiliates including, without limitation, any information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Parent or its affiliates generally; provided that
the foregoing shall not apply to information which is not unique to the Parent
or its affiliates or which is generally known to the industry or the public
other than as a result of the Executive's breach of this covenant. Executive
agrees not to remove from the premises of the Parent or its affiliates, except
as an employee of the Parent or its affiliates in pursuit of the business of the
Parent or its affiliates or except as specifically permitted in writing by the
Parent, any document or other object containing or reflecting any such
confidential information. Executive recognizes that all such documents and
objects, whether developed by him or by someone else, will be the sole exclusive
property of the Parent and its affiliates. Upon termination of his employment
hereunder, Executive shall forthwith deliver to the Parent all such confidential
information, including without limitation all lists of customers,
correspondence, accounts, records and any other documents or property made or
held by him or under his control in relation to the business or affairs of the
Parent or its affiliates, and no copy of any such confidential information shall
be retained by him.

(b)Executive agrees that for so long as he is employed by the Parent and for a
period of one (1) year thereafter. Executive shall not, directly or indirectly,
whether as an employee, consultant, independent contractor, partner, joint
venturer or otherwise, (A) solicit or induce, or in any manner attempt to
solicit or induce, any person employed by, or as agent of, the Parent or its
affiliates to terminate such person's contract of employment or agency, as the
case may be, with the Parent or its affiliates, (B) employ or offer employment
to any person who was employed by the Parent or its affiliates in other than a
purely administrative capacity unless such person shall have ceased to be
employed by the Parent or its affiliates for a period of at least 12 months, or
(C) divert, or attempt to divert, any person, concern, or entity from doing
business with the Parent or its affiliates, nor will he attempt to induce any
such person, concern or entity to cease being a customer or supplier of the
Parent or its affiliates.

(c)Executive agrees that, at any time and from time to time during and after the
Term, he will execute any and all documents which the Parent may deem reasonably
necessary or appropriate to effectuate the provisions of this Section 5.3.

5.4Specific Performance.    Executive acknowledges and agrees that the Parent's
remedies at law for a breach or threatened breach of any of the provisions of
this Article V would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breath, in addition to
any remedies at law, the Parent, without posting any bond, shall be entitled to
seek equitable relief in the form of specific performances temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

4

--------------------------------------------------------------------------------



ARTICLE VI

TERMINATION

6.1Termination by the Parent.    The Parent shall have the right to terminate
this Agreement and Executive's employment hereunder at any time during the Term
with or without Cause. For purposes of this Agreement, "Cause" shall mean (i) a
substantial and continued failure by Executive to perform his duties hereunder
or (ii) Executive's conviction of a felony; provided that no termination for
Cause as a result of any of the events described in clause (i) shall be deemed
effective unless and until the Parent shall have provided Executive with written
notice specifying in detail the action(s) or event(s) allegedly constituting
grounds for the Cause termination and the Executive shall have failed to cure
such action(s) or event(s) within 10 days of receipt of such notice. Any such
termination without cause or due to Executive's conviction of a felony shall be
effective upon the giving of notice thereof to Executive in accordance with
Section 8.3 hereof, and any termination which is based on any of the action(s)
or event(s) described in clause (i) shall be effective as of the 10th day
following Executive's receipt of such notice if Executive shall have failed to
cure the applicable action(s) or event(s).

6.2Death.    In the event Executive dies during the Term, this Agreement shall
automatically terminate, such termination to be effective on the date of
Executive's death.

6.3Disability.    In the event that Executive shall suffer a disability during
the Term which shall have prevented him from performing satisfactorily his
obligations hereunder for a period of at least 90 consecutive days, the Parent
shall have the right to terminate this Agreement and Executive's employment
hereunder, such termination to be effective upon the giving of notice thereof to
Executive in accordance with Section 8.3 hereof.

6.4Termination by Executive for Good Reason.    This Agreement and Executive's
employment hereunder may be terminated during the Term by Executive with or
without Good Reason, by giving 30 days advance written notice to the Parent in
accordance with Section 8.3. For purposes of this Agreement, the following
circumstances shall constitute "Good Reason":

(a)the assignment to Executive of any duties inconsistent in any material
respect with Executive's position (including status, offices, titles and
reporting requirements). or with his authority, duties or responsibilities as
contemplated by Sections 2.1 and 2.2 of this Agreement or any other action by
the Parent or its successor which results in a material diminution or material
adverse change in Executive's titles, position, status, authority, duties or
responsibilities (including, without limitation, removal of Executive from, or
failure to secure the Executive's election or appointment to, the Board or the
Executive Committee of the Board without the Executive's written consent during
any period when the number of directors constituting the entire Board equals or
exceeds 13, other than as a result of Executive's death or (excluding advisor
directors) disability);

(b)any material breach by the Parent or its successor of the provisions of this
Agreement;

(c)any failure by the Parent to comply with and satisfy Section 8.2(b) of this
Agreement; or

(d)a relocation of Executive's principal base of operation to any location other
than Youngstown, Ohio during the term of Executive's employment hereunder;
provided that the requirement that Executive devote at least a majority of his
business time to duties performed at the Parent's corporate offices in
Indianapolis, Indiana shall not constitute a relocation of Executive's principal
base of operation for purposes of this Agreement; provided that no termination
by Executive for Good Reason shall be deemed effective unless and until the
Executive shall have provided the Parent with written notice specifying in
detail the action(s)

5

--------------------------------------------------------------------------------



or event(s) allegedly constituting grounds for the Good Reason termination and
the Parent shall have failed to cure such action(s) or event(s) within 10 days
of receipt of such notice.

6.5Effect of Termination.

(a)In the event of termination of this Agreement during the Term by either party
for any reason, or by reason of the Executive's death, the Company shall pay to
Executive (or his beneficiary in the event of his death) any base salary earned
but not paid to Executive prior to the effective date of such termination,
together with any other earned and currently payable, but then unpaid,
compensation.

(b)In the event of the termination of this Agreement during the Term (i) by the
Parent without Cause (other than due to Executive's death or disability), or
(ii) by Executive for Good Reason (each, a "Wrongful Termination"), the Company
shall pay to Executive, in addition to the amounts described in Section 6.5(a)
hereof, an amount equal to one-year's then current base salary and bonus, in
twelve equal monthly installments following the date of such termination (the
"Cash Severance"). For this purpose, Executive's then current bonus shall be
Executive's maximum target bonus for the Parent's fiscal year within which such
termination occurs.

(c)In the event of the termination of this Agreement during the Term for any of
the reasons specified in (b) above, or a termination by Parent due to
Executive's disability, then Executive shall continue to vest in any restricted
stock grants deemed earned and awarded by the Committee due to the attainment of
prescribed goals and objectives, provided that at the time of any such
termination, Executive executes a release in favor of the Company in form and
content reasonably acceptable to Executive and the Company, and provided,
further, that Executive complies with the provisions of Sections 5.2 and 5.3(b)
above.

(d)Unless otherwise agreed among the parties in writing, in the event of the
termination of Executive's employment upon the expiration of the Term whether as
the result of either the Company or the Executive providing notice electing not
to renew the Term pursuant to Section 3.1 or otherwise, Executive shall be
entitled to no further benefits hereunder, other than those described in
Sections 6.5(a), and any continuation of Executive's employment with the Parent
beyond the expiration of the Term shall be deemed an employment at will and
shall not be deemed to extend any of the provisions of this Agreement, and
Executive's employment may thereafter be terminated at will by Executive or the
Parent.

(e)In the event of Executive's termination of employment by Parent as a result
of Executive's death, in addition to Executive's entitlement to the amounts
described in Section 6.5(a), the deferred stock deemed earned and awarded as
described in Section 6.5(c) above shall be accelerated and shall be deemed fully
vested as of the date of Executive's Death.

(f)Except as expressly provided in this Article VI, the Parent shall have no
further obligations to Executive under this Agreement following Executive's
termination of employment with the Parent. Any other benefits due Executive
following Executive's termination of employment with the Parent shall be
determined in accordance with the plans, policies and practices of the Parent;
provided that any severance benefits otherwise payable to Executive in
connection with Executive's termination of employment under any plan or policy
of the Parent or its affiliates shall be reduced by the aggregate amount payable
to Executive pursuant to Section 6.5(b).

(g)Upon the termination of Executive's employment with the Parent for any
reason, Executive agrees to promptly resign, effective as of the date of such
termination of employment, from the Board (and any committee thereof) and as an
officer of Parent, as well as from participation as a member of the Board of
Directors or trustee or committee member or

6

--------------------------------------------------------------------------------



officer of any of the Parent's affiliates and subsidiaries, and will take all
action reasonably requested by the Parent in order to evidence such resignation.

ARTICLE VII

SECTION 409A COMPLIANCE

7.1Key Employee.    If as of the date his employment terminates, Executive is a
"key employee" within the meaning of the Internal Revenue Code (the "Code")
Section 416(i), without regard to paragraph 416(i)(5) thereof, and if the
Company has stock that is publicly traded on an established securities market or
otherwise, any deferred compensation payments otherwise payable to Executive
because of his termination of service (for reasons other than death or
disability) will be suspended until, and will be paid to the Executive on, the
first day of the seventh month following the month in which the Executive's last
day of employment occurs. For purposes of this Agreement, "deferred
compensation" means compensation provided under a nonqualified deferred
compensation plan as defined in, and subject to, Code Section 409A.

7.2Adjustments.    This Agreement and any amendments hereto shall be interpreted
and applied in a manner consistent with the applicable standards for
nonqualified deferred compensation plans established by Code Section 409A and
its interpretive regulations and other regulatory guidance. To the extent that
any terms of this Agreement would subject Executive to gross income inclusion,
interest, or additional tax pursuant to Code Section 409A, those terms are to
that extent superseded by, and shall be adjusted to the minimum extent necessary
to satisfy, the applicable Code Section 409A standards.

ARTICLE VIII

MISCELLANEOUS

8.1Life Insurance.    Executive agrees that the Parent and/or its affiliates may
apply for and secure and own insurance on Executive's life (in amounts
determined by the Parent or its affiliates). Executive agrees to cooperate fully
in the application for and securing of such insurance, including the submission
by Executive to such physical and other examinations, and the answering of such
questions and furnishing of such information by Executive, as may be required by
the carrier(s) of such insurance. notwithstanding anything to the contrary
contained herein, the Parent and its affiliates shall not be required to obtain
any insurance for or on behalf of Executive, except as provided in
Section 4.1(b) hereof.

8.2Benefit of Agreement; Assignment; Beneficiary.

(a)This Agreement shall inure to the benefit of and be binding upon the Parent,
the Company and its successors and assigns, including without limitation, any
corporation or person which may acquire all or substantially all of the Parent's
assets or business, or with or into which the Parent may be consolidated or
merged. This Agreement shall also inure to the benefit of, and be enforceable
by, the Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would still be payable to the Executive
pursuant to Section 6.5(a), all such amounts shall be paid in accordance with
the terms of this Agreement to the Executive's beneficiary, devisee, legatee or
other designee, or if there is no such designee, to the Executive's estate.

(b)The Parent shall require any successor (whether direct or indirect, by
operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Parent to expressly
assume and agree to perform this Agreement in the same

7

--------------------------------------------------------------------------------



manner and to the saint extent that the Parent would be required to perform it
if no such succession had taken place.

8.3Notices.    Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by telegram
or telex or by registered or certified mail, postage prepaid, with return
receipt requested, addressed: (a) in the case of the Parent to its principal
corporate offices in Indianapolis, Indiana, Attention: General Counsel, or to
such other address and/or to the attention of such other person as the Parent
shall designate by written notice to Executive; and (b) in the case of
Executive, to the then most current address of the Executive as recorded in the
personnel records of the Parent, or to such other address as Executive shall
designate by written notice to the Parent. Any notice given hereunder shall be
deemed to have been given at the time of receipt thereof by the person to whom
such notice is given.

8.4Entire Agreement; Amendment.

(a)As of the Effective Date, this Agreement shall constitute the entire
agreement of the parties hereto with respect to the terms and conditions of
Executive's employment during the Term and supersedes any and all prior
agreements and understandings, whether written or oral, between the parties
hereof with respect to compensation due for services rendered hereunder.
Executive, the Parent and the Company further hereby expressly agree that from
and after the Effective Date, (i) this Agreement shall supersede the Prior
Agreement in all respects, (ii) Executive's rights with respect to the vesting
and payment of awards under any stock incentive plan of the Company shall be
limited to those expressly provided in Section 4.1(c) and Section 6.5(c) and
(e), and (iii) neither the Executive nor the Parent or its affiliates shall have
any further rights, claims or obligations under any provisions of the Prior
Agreement or any then existing agreements, arrangements or understandings
relating to the subject matter hereof.

(b)This Agreement may not be changed or modified except by an instrument in
writing signed by both of the parties hereto.

8.5Waiver.    The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breath hereof.

8.6Headings.    The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

8.7Governing Law.    This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Indiana
without reference to the principles of conflict in laws.

8.8Agreement to Take Actions.    Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments, and shall take
such other actions, as may be reasonably necessary or desirable in order to
perform his or its obligations under this Agreement or to effectuate the
purposes hereof.

8.9Arbitration.    Except for disputes with respect to Article V hereof, any
dispute between the parties hereto respecting the meaning and intent of this
Agreement or any of its terms and provisions shall be submitted to arbitration
in Indianapolis, Indiana in accordance with the Commercial Rules of the American
Arbitration Association then in effect, and the arbitration determination
resulting from any such submission shall be final and binding upon the parties
hereto. Judgment upon any arbitration award may be entered in any court of
competent jurisdiction.

8

--------------------------------------------------------------------------------



8.10Attorneys' Fees.    In the event of any arbitration or legal proceeding
between the parties hereto arising out of the subject matter of this Agreement,
including any such proceeding to enforce any right or provision hereunder, which
proceeding shall result in the rendering by an arbitration panel or court of a
decision in favor of Executive, the Parent shall pay to Executive all costs and
expenses incurred therein by Executive, including, without limitation,
reasonable attorneys' fees, which costs, expenses and attorneys' fees shall be
included in and as a part of any award or judgment rendered in such arbitration
or legal proceeding.

8.11Notification Requirement.    During the term of Executive's employment
hereunder and for the one (1) year period following Executive's termination of
employment with the Parent for any reason, the Executive shall give notice to
the Parent of any change in the Executive's address and of each new employment
that the Executive plans to undertake, at least seven (7) days prior to
beginning any such new employment. Such notice shall state the nature of the new
employment, the name and address of the person for whom such new employment is
undertaken and the Executive shall provide the Parent with such other pertinent
information concerning such new employment as the Parent may reasonably request
in order to determine the Executive's continued compliance with the Executive's
obligations under Article V.

8.12Withholding Taxes.    The Parent and its affiliates may withhold from any
amounts payable under this Agreement such Federal, state and local taxes as are
required to be withheld pursuant to any applicable law or regulation and the
Parent and its affiliates shall be authorized to take such action as may be
necessary in the opinion of the Parent's counsel (including, without limitation,
withholding amounts from any compensation or other amount owing from the Parent
(or its affiliates) to the Executive) to satisfy all obligations for the
payment.

8.13Survival.    The respective tights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

8.14Validity.    The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

8.15Counterparts.    This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of this 1st day of January, 2007.

  SIMON PROPERTY GROUP, INC., A DELAWARE CORPORATION
 
By:
 
/s/  DAVID SIMON      

--------------------------------------------------------------------------------

David Simon
Chairman and Chief Executive Officer
 
SIMON PROPERTY GROUP ADMINISTRATIVE
SERVICES PARTNERSHIP, L.P., A DELAWARE LIMITED PARTNERSHIP
 
By its General Partner:
 
M.S. MANAGEMENT ASSOCIATES, INC.,
a Delaware corporation
 
By:
 
/s/  DAVID SIMON      

--------------------------------------------------------------------------------

David Simon
Chairman and Chief Executive Officer
 
/s/  RICHARD S. SOKOLOV      

--------------------------------------------------------------------------------

RICHARD S. SOKOLOV

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12

